UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2046


MARK TAYLOR,

                    Plaintiff - Appellant,

             v.

CMG LEASING,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:19-cv-00564-MFU)


Submitted: February 18, 2020                                 Decided: February 20, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Mark Taylor, Appellant Pro Se. Bryan Grimes Williams Creasy, Sr., JOHNSON AYERS
& MATTHEWS, PLC, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark Taylor appeals the district court’s order dismissing his civil complaint under

28 U.S.C. § 1915(e)(2)(B) (2018). Although the district court dismissed for failure to state

a claim, we conclude that the complaint failed to set forth a basis for subject matter

jurisdiction. Accordingly, we affirm the district court’s order as modified to reflect a

dismissal without prejudice for lack of jurisdiction.       See S. Walk at Broadlands

Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir.

2013). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                               AFFIRMED AS MODIFIED




                                             2